UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of January 2011 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Interim Consolidated Balance Sheet Interim Unaudited Consolidated Statements of Earnings Interim Unaudited Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income Interim Unaudited Consolidated Statements of Retained Earnings and Contributed Surplus Interim Unaudited Consolidated Statements of Cash Flows Notes to Unaudited Interim Consolidated Financial Statements Management's Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On January 12, 2011, EXFO Inc., a Canadian corporation, reported its results of operations for the first fiscal quarter ended November 30, 2010.This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2011 fiscal year.This press release and information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2011 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 47 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By: /s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: January 14, 2011 Page 2 of 47 Table of Contents EXFO Reports Record Sales and Bookings in the First Quarter of Fiscal 2011 § Telecom sales increase 62.9%year-over-year to US$65.7 million § Telecom bookings improve 92.0% year-over-year to US$89.8 million (book-to-bill of 1.37) § Adjusted EBITDA* amounts to US$8.2 million compared to US$4.4 million in Q1 2010 QUEBEC CITY, CANADA, January 12, 2011 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today record sales and bookings for its first quarter ended November 30, 2010, with total sales and GAAP net earnings above the company’s guidance range. Total sales, including a one-month revenue contribution from the divested Life Sciences and Industrial Division (referred to as “discontinued operations” in the financial statements), increased 48.5% to US$67.6 million in the first quarter of fiscal 2011 from US$45.6 million in the first quarter of 2010 and 3.7% from US$65.2 million in the fourth quarter of 2010. Management had forecasted total sales between US$61 and US$66 million for the first quarter of2011. Telecom sales (referred to as “continuing operations” in the financial statements) increased 62.9% to US$65.7million in the first quarter of 2011 from US$40.3 million in the first quarter of 2010 and 12.1% from US$58.6 million in the fourth quarter of 2010. NetHawk Oyj, which was acquired in mid-March 2010, contributed US$6.4 million to EXFO’s revenues in the first quarter of 2011. Consequently, organic telecom sales increased 47.0% year-over-year. Telecom bookings improved 92.0% to US$89.8 million in the first quarter of fiscal 2011 from US$46.8 million in the same period last year and 60.9% from US$55.8 million in the fourth quarter of 2010. The company’s telecom book-to-bill ratio was 1.37 in the first quarter of 2011. Telecom gross margin reached 62.2% of sales in the first quarter of fiscal 2011 compared to 65.2% in the first quarter of2010 and 64.8% in the fourth quarter of 2010. GAAP net earnings in the first quarter of fiscal 2011 totaled US$14.1 million, or US$0.23 per diluted share, above EXFO’s guidance between US$0.17 and US$0.21 per diluted share. In comparison, the company generated US$0.3million, or US$0.01 per diluted share, in the same period last year and US$5.0 million, or US$0.08 per diluted share, in the fourth quarter of fiscal 2010. It should be noted that EXFO recorded an after-tax gain of US$13.1 million, or US$0.21 per diluted share, from the disposal of discontinued operations (Life Sciences and Industrial Division) in the first quarter of 2011. GAAP net earnings in the first quarter of 2011 also included US$2.6million in amortization of intangible assets and US$0.7 million in stock-based compensation costs. Theformer item resulted in an income tax recovery of US$0.2 million. As well, the company reported a foreign exchange loss of US$1.1 million in the first quarter of 2011. “I am really pleased with our overall performance in the first quarter of 2011 as we posted our fifth consecutive quarter of sales growth and delivered unprecedented telecom bookings of nearly $90 million for a book-to-bill ratio of 1.37,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “We generated strong sales and bookings growth year-over-year across all our telecom business segments and sales regions, while enjoying expanded traction in the fast-growing wireless market. These outstanding results demonstrate our superior market positioning, continued market-share gains across most businesses and some year-end money from network operators.” “As wireline and wireless operators are escalating investments in broadband deployments and IP convergence in order to increase network performance and lower operating expenses, EXFO is benefiting from ongoing VDSL2 and FTTH rollouts in access networks, upgrades from 10G to 40G and 100G in metro rings and long-haul routes and, on the wireless side, migration from 2G to 3G and 4G/LTE networks,” Mr. Lamonde added.“As a result, I expect EXFO will continue delivering superior revenue growth, while remaining true to its commitment of increasing EBITDA even faster over a three-year horizon from 2010-2012.” Page 3 of 47 Table of Contents Selected Financial Information (In thousands of US dollars) Q1 2011 Q4 2010 Q1 2010 Sales: Continuing operations (formerly the Telecom Division) $ $ $ Discontinued operations (formerly the Life Sciences & Industrial Division Total $ $ $ Gross margin: Continuing operations $ $ $ % % % Discontinued operations $ $ $ % % % Total $ $ $ % % % Other selected information: GAAP net earnings $ $ $ Amortization of intangible assets $ $ $ Stock-based compensation costs $ $ $ Net income tax effect of the above items $ ) $ ) $ ) After-tax gain on the disposal of discontinued operations $ ) $
